Plaintiff   03/26/2019
Plaintiff   Negligence
                     SUPPLEMENTAL CIVIL COVER SHEET
              FOR CASES REMOVED FROM ANOTHER JURISDICTION

                                       (ATTACHMENT)

    1.        Style of the Case:

    Iris Weiss and Nathan Weiss, her husband vs. American Airlines, Inc., a Delaware
    corporation


      PARTY                        PARTY        ATTORNEYS
                                   TYPE
      Iris Weiss and               Plaintiffs   Robert L. Greer (005372)
      Nathan Weiss                              Law Offices of Riggs Ellsworth &
                                                  Porter, PLC
                                                1423 South Higley Road, Ste. 113
                                                Mesa, Arizona 85206-3449
                                                Tel: 480-539-9400
                                                rlgreer@riggslaw.com



      American Airlines,           Defendant    Robert B. Zelms (018956)
      Inc.                                      Chrisanne M. Gultz (034482)
                                                Manning & Kass Ellrod, Ramirez,
                                                  Trester, LLP
                                                3636 North Central Avenue, 11th Floor
                                                Phoenix, Arizona 85012
                                                Tel: 602-313-5469
                                                Fax: 602-313-5499
                                                rbz@manningllp.com
                                                cxg@manningllp.com




4814-2099-9829.1
